Citation Nr: 1113437	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss.

2.  Entitlement to a compensable rating for recurrent urinary tract infections prior to February 20, 2004.

3.  Entitlement to a rating in excess of 10 percent for recurrent urinary tract infections between February 20, 2004, to July 14, 2010.

4.  Entitlement to an increased rating for a neurogenic bladder with a history of recurrent urinary tract infections rated as 60 percent disabling since July 15, 2010.

5.  Entitlement to a rating in excess of 20 percent for left shoulder arthritis status post surgical repair with a history of recurrent dislocations, prior to July 15, 2010.

6.  Entitlement to an increased rating for recurrent left shoulder dislocations status post surgical repair, arthritis, and frozen shoulder rated as 40 percent disabling since July 15, 2010.

REPRESENTATION

Appellant represented by:	John A. Dowd, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1968. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2006 rating decision, the RO assigned a 10 percent rating for urinary tract infection effective February 20, 2004, the date of the claim for an increased rating.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), VA must consider whether an increased rating is warranted in the one-year period prior to the date of the claim.  In a September 2010 rating decision, the RO assigned a 60 percent disability rating for a neurogenic bladder effective July 15, 2010, and a 40 percent disability rating for the left shoulder disability effective July 15, 2010.  The claims for increased ratings remain in controversy because the schedular ratings for these disabilities under the respective diagnostic codes are less than the maximum available benefits awardable given that their effective dates are in July 2010, and not prior thereto.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issues are as stated on the title page with regard to the increased-rating issues.

In January 2011, the Board granted entitlement to service connection for a chronic skin disorder affecting the leg, and remanded the remaining issues on appeal for further development.  In February 2011, the case was returned to the Board.

The issue of entitlement to service connection for a bilateral leg disorder has been granted.  The RO has not implemented the Board's decision.  This matter is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Board remanded all of the issues listed on the title page.  Since that date the RO has done none of the ordered development.  Indeed, the RO has merely denied a Privacy Act request.  Therefore, the RO has not complied with the directives of the January 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any treatment records regarding care for a neurogenic bladder, urinary tract infections, a left shoulder disability, and hearing loss from the Bronx VA Medical Center since February 2003; and from the Montrose VA Medical Center dated in 2006, 2007, and since September 2010.  Any records obtained must be associated with the Veteran's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for an audiological examination to determine the nature and etiology of any current left ear hearing loss.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current left ear hearing loss is related to in-service noise exposure.  A complete rationale for any opinion offered must be provided.

In preparing an opinion, the audiologist must note the following terms:

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

If the audiologist is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the audiologist must specifically explain why the cause of any diagnosed left ear hearing loss is unknowable. 

The VA audiologist must append a copy of his or her curriculum vitae to the medical opinion report. 

3.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
5.  Thereafter, the RO should readjudicate the claims, to include consideration of whether increased ratings are warranted for genitourinary and left shoulder disabilities prior to July 15, 2010.  If any benefit is not granted, the Veteran and his counsel must be furnished with a supplemental statement of the case, with consideration of all of the evidence of record, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




